ON SUGGESTION OF ERROR.
After a careful consideration of the suggestion of error herein, we are of the opinion that we should overrule it and allow the opinion as written to stand as the view of this court without change or modification.
Though counsel did not argue the point either orally or in their briefs, out of deference to their insistence and earnestness, and in order that our position relative thereto may be clearly stated, we shall briefly consider the third point, suggested as error, which is:
"Third. We respectfully suggest that it was error for the court to conclude that the admission of proof of the wealth of the Interstate Company, one of the defendants, and the giving of the following instruction for the plaintiff: `The court instructs the jury for the plaintiff that if they should find from the preponderance of the evidence that the plaintiff is entitled to recover punitive damages, then the jury in determining the amount of such punitive damages to be awarded may take into consideration evidence of the financial worth of defendants and each of them' — was not error prejudicial to the defendants and were therefore in error in justifying the award of large punitive damages predicated of such proof."
It is now pressed on this court to adopt the rule as announced by many appellate courts of this country, which is as follows:
"In an action against two or more defendants the pecuniary ability of one should not be considered by the jury in determining the damages to be assessed jointly. Thus in an action against a corporation and one of its employees for damages for injuries sustained through the alleged negligence of the latter it is error to receive the evidence of the wealth of the corporation for the purpose of enhancing the damages to be assessed against *Page 360 
both defendants. 12 Am.  Eng. Ency. of Law (2 Ed.), pp. 47, 48."
And there is cited as sustaining this view: Sutherland on Damages, section 405 (4th Ed.); Washington Gaslight Co. v.Lansden, 172 U.S. 534-553, 19 S.Ct. 296, 43 L.Ed. 543; Smithet al. v. Wunderlich et al., 70 Ill. 426; Toledo, W.  W. Ry.Co. v. Smith, 57 Ill. 517; Chicago City Ry. Co. v. Henry,62 Ill. 142; Singer Mfg. Co. v. Bryant, 105 Va. 403, 54 S.E. 320; Schafer v. Ostmann, 148 Mo. App. 644, 129 S.W. 63;Leavell v. Leavell, 114 Mo. App. 24, 89 S.W. 55; Woodhouse
v. Woodhouse, 99 Vt. 91, 130 A. 758.
These cases sustain the contention of counsel as to the rule adopted in those jurisdictions; but for more than sixty-five years the position of our own court on this question has been in opposition to the view contended for by counsel, supra, and our court's position has stood unchallenged; and we are now governed by this ancient rule, unless we should overrule it and adopt a different and contrary one. The rule controlling here is announced in the case of Bell v. Morrison, 27 Miss. 68, by Judge HANDY, in which the precise question was settled in a case where the plaintiff sued several defendants for damages for assault and battery, and on the trial evidence was admitted showing the quantity of property owned by Tyrus Bell, one of the defendants. It was there contended that the wealth of this defendant furnished no proper criterion for assessing damages caused by the injury to the plaintiff, and evidence upon that point was improperly admitted as to the other defendants who were affected by the damages assessed. What the court there said is:
"This evidence could have been introduced for no other purpose than to justify the jury in increasing the damages that might be awarded to the plaintiff. The plaintiffs in error insist that the wealth of the defendant *Page 361 
furnished no proper criterion for assessing the damages caused by the injury to the plaintiff; and further, that evidence upon that point was improperly admitted, as to the other defendants who were affected by the damages assessed.
"It is settled by authorities almost without exception, in England and in the United States, that in actions for injuries to the person or to the character, the jury are not restricted, in giving damages, to the actual, positive injury sustained by the plaintiff, but may give damages as a punishment against the defendant; that not only may the plaintiff receive compensation for the injury inflicted upon him, but that the interest of society may be regarded, and such damages may be awarded as will tend to operate by way of example, and to deter others from similar acts of violence and oppression. See Sedgwick on Damages, 39 et seq., and cases there cited.
"If this rule, which is sanctioned by so many high authorities, be just and salutary, it can only be properly and effectively applied by taking into consideration all the circumstances, whether of aggravation or mitigation of the grievance complained of, the situation of the parties as to wealth, character, and influence, and awarding such damages, in view of all these circumstances, as will both render reparation to the plaintiff, and act as an adequate punishment to the defendant. The damages which would operate as a proper punishment to one man might be inadequate to that effect upon another, by reason of their difference in pecuniary condition; and on the contrary, a verdict that would be scarcely regarded by a wealthy man, might be ruinous to a poor man. Hence the necessity, if the principle of exemplary damages be sound, to inquire into the pecuniary condition and circumstances of the defendant, in order, if the jury consider the case worthy of being made an example of, that the verdict may at once be adequate to the injury *Page 362 
done to the plaintiff and to society, and just and reasonable to the defendant.
"The action was for the joint tort of the defendants, who joined in their pleas. In such a case, it is held to be proper for the jury to assess damages against all the defendants jointly, according to the amount which, in their judgment, the most culpable of them ought to pay. 2 Greenl. Evid., section 277. Whatever, therefore, would be competent evidence with that view as to one, would be competent as to all of the defendants. Otherwise a wealthy defendant, who was principally implicated in a wrong of this character, might escape the payment of just and reasonable damages, by having others, without character or property, associated in the unlawful act. We therefore think that this evidence was properly submitted to the jury."
In Storm v. Green, 51 Miss. 103, the rule announced inBell v. Morrison, supra, was approved by the court, Judge SIMRALL speaking for the court in the former case.
We are bound by these decisions, and now hold that in a case where exemplary damages are properly allowable by a jury, that evidence which is competent against one of several defendants is competent against all, and that the wealth, character, and influence of a defendant implicated in a wrong of this kind may be shown by competent evidence, and what may be shown as to one defendant is competent as to all.
The suggestion of error is overruled.
Overruled. *Page 363